Title: From Thomas Jefferson to Andrew Donald, 13 March 1791
From: Jefferson, Thomas
To: Donald, Andrew



Sir
Philadelphia Mar. 13. 1791.

I have recieved your favour of Feb. 15. 1791. Of the many others you say you have written, none have ever come to hand but  that of1790. which finding me at New York, it was impossible for me to answer it till I could return to Virginia where all my papers were. On my return there, I wrote you an answer dated [7 Nov. 1790] and, as you had not informed me where to address the letter to you, I governed myself by a newspaper advertisement and addressed it to you at Osborne’s. Not knowing what else to do with the present, I shall inclose it to Mr. Brown of Richmond, presuming he will know where you are to be found. I inclose you a copy of my former letter, which contains an answer to so much of yours of Feb. 15. as relates to my own account. As to Mr. Wayles’s, Mr. Eppes of Chesterfeild is the only acting executor, my absence and avocations putting it out of my power to interfere in the affairs of the estate, otherwise than by paying my quota of any debts acknowleged and assumed by Mr. Eppes. I am Sir Your very humble servt,

Th: Jefferson

